Silverman, J., dissents in part in a memorandum as follows:
I would not order a new trial but would dismiss the complaint. It is a basic principle of patent law that in exchange for the patent monopoly, the patent holder must make a complete disclosure as to the invention, including the basic idea of the invention, its utility, and a physical embodiment of the patent (cf. Ferber v Sterndent Corp., 51 NY2d 782; Platzman v American Totalisator Co., 45 NY2d 910), and the patent holder is the last one in the world who should be permitted to contend there is more to his invention or idea that was not disclosed in the patent. “We would remind them [patent applicants] that if they have in truth invented something which promotes the progress of science and the useful arts, then in exchange for a patent grant they must make a full and complete disclosure of their invention, leaving nothing to speculation or doubt. That Congress so intended is evident from the strong and comprehensive language of Section 112 which appellants here have filed to satisfy.” (Matter of Lorenz, 305 F2d 875, 878.) Section 112 of title 35 of the United States Code provides with respect to patent applications: “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.” Surely the *507furnishing of a prototype and blueprints is merely a duplication of the required patent disclosure. And the statement by physicians that there are possible medical uses for the device must be deemed to be little more than a reaffirmation of the patent holder’s own statement that the device may be used for medical purposes. The furnishing of these minor materials should not be permitted to be used by the patent holder as a pretext for eroding the basic statutory and I think constitutional requirement of full public disclosure by the patent holder. [105 Misc 2d 413.]